Citation Nr: 0306323
Decision Date: 04/01/03	Archive Date: 07/22/03

Citation Nr: 0304592	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-33 901A	)	DATE APR 01, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947, from August 1950 to August 1953, and from 
October 1961 to August 1962.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
the cause of the veteran's death and eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

The Board remanded the case in September 1998 and July 1999.  
In June 2000 the Board denied service connection for the 
cause of the veteran's death and Chapter 35 eligibility.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2001 
Joint Motion, the parties (the appellant and the VA 
Secretary) asked the Court to vacate the Board decision and 
remand the case.  In a September 2001 Order, the Court 
granted the motion. The case was subsequently returned to the 
Board.  In January 2002, the appellant submitted additional 
evidence to the Board.  The Board subsequently undertook 
additional evidentiary development.  The appellant was 
notified that additional evidence that had been obtained, and 
she submitted additional written argument to the Board in 
February 2003.


FINDINGS OF FACT

1.  The veteran died in August 1997, at the age of 68 of an 
acute myocardial infarction, due to, or as a consequence of, 
coronary artery disease.  

2.  At the time of the veteran's death, service connection 
was in effect for a right knee disorder, evaluated as 20 
percent disabling, and a hiatal hernia, evaluated as 10 
percent disabling.  

3.  The veteran's cardiovascular disease is not of service 
origin and is not related to his service-connected 
disabilities, to include any medications prescribed for the 
service connected disabilities.

4.  A service connected disability was not involved in the 
veteran's death


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by active duty nor may cardiovascular disease be presumed to 
have been incurred in service.38 U.S.C.A. §§ 1101, 
1110,1112,1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.308 (2002).

2.  Cardiovascular disease was not proximately due to or the 
result of a service connected disability.  38 C.F.R. § 3.310 
(2002).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

4.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Pursuant to the VCAA, the VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
In the statement of the case and a number of supplemental 
statements of the case, and earlier Board Remands, the 
appellant has been effectively informed of the requirements 
necessary to substantiate her claim.  Also, in October 2002 
the Board informed the appellant of the VA's duties under the 
VCAA and what evidence the VA would attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a further duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The Board is 
satisfied that all pertinent, available evidence has been 
obtained.   As the appellant has not cited any records of 
relevant post-service treatment in addition to those that 
have already been obtained and associated with the claims 
folder, and as pertinent medical opinions relative to her 
claim have been obtained, the duty to assist has been 
satisfied.  The Board finds that the requirements of the VCAA 
have been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1992).  Service connection may also be granted for certain 
chronic diseases, such as cardiovascular disease, if 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For the service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. 3500 and 3501 (West 2002); 38 C.F.R. 3.807 
(2002).

Factual Background

The official death certificate shows that the veteran died in 
August 1997, at age 68.  The immediate cause of death was 
acute myocardial infarction, due to, or as a consequence of, 
coronary artery disease.  Other significant conditions 
contributing to death were coronary artery bypass graft and a 
urinary tract infection.  An autopsy was not performed.  At 
the time of his death, service connection was in effect for a 
right knee disorder, evaluated as 20 percent disabling, and 
hiatal hernia, evaluated as 10 percent disabling.  

The appellant contends that the veteran's death was the result 
of medications that he took to treat his service-connected 
hiatal hernia.  It is asserted that he was allergic to 
nitroglycerin, which, she says, caused his coronary artery 
disease.  She has also asserted that medications for his 
service-connected conditions may have contributed to his 
death.  During her videoconference hearing before the 
undersigned member of the Board in January 1999 she testified 
that the veteran was prescribed nitroglycerin for his hiatal 
hernia, prior to any heart condition.  She stated that she 
requested an autopsy but one was not performed.

A review of the service medical records fails to disclose any 
evidence of heart disease.  The veteran was seen at the 
dispensary on two occasions in October 1961 for severe chest 
pain.  A diagnosis of heart disease was not made at those 
times.  He was seen on several occasions in July and August 
1962 for substernal pain.  It was determined that the pain was 
epigastric in nature.  The June 1962 separation examination 
clinically evaluated the heart as normal.  A chest x-ray was 
negative. 

Beginning in 1950, the veteran received treatment at VA and 
private facilities.  He was hospitalized at a private facility 
in March 1977 for chest pain.  At that time it was reported 
that a myocardial infarction was ruled out.  A VA examination 
was conducted in August 1978 in order to evaluate the right 
knee disability and hiatal hernia.  The clinical history 
indicated that the veteran had been hospitalized at a private 
facility in June 1978 for chest pain, which radiated down the 
left arm "(MI)" and for hypertension.  Pertinent medication 
listed was anti-hypertensive medications.  

Received in August 1978 was a statement from the veteran dated 
on August 17, 1978 in which he reported chest and stomach 
problems.

VA outpatient records dated in 1980 show that the veteran was 
prescribed nitroglycerin for arteriosclerotic heart disease 
and angina.  The veteran was evaluated at a VA facility in 
November 1981 for the hiatal hernia.  He stated that when he 
had attacks "they" think he is having a heart attack.  All 
EKGs and stress tests were normal.  The veteran indicated that 
his symptoms were relieved by nitroglycerin.  It was noted 
that a February 1981 EKG showed anterior lateral eschemia.  

Other VA medical records in the early 1980's also seem to 
indicate heart disease.  During a March 1982 VA 
hospitalization, an EKG was reported to have been abnormal and 
to have indicated that he had had an old myocardial infarction 
of indeterminate age.  He was hospitalized at a VA facility in 
April 1985.  The diagnosis was arteriosclerotic heart disease.

The veteran was hospitalized at private facility in May 1989 
for arteriosclerotic heart disease.  He underwent a five-
vessel by-pass.  Medications prescribed at discharge did not 
include nitroglycerin.  

The veteran was hospitalized at a VA facility on August 19, 
1997 for dizziness.  While sleeping, monitoring equipment 
sounded.  He did not respond to treatment and expired on 
August 20, 1997.  The diagnosis was probable acute myocardial 
infarction, arteriosclerotic heart disease, coronary artery 
bypass graft 1989.  His chart reflected that he was not taking 
nitroglycerin at the time of admission.

Subsequently received was a list of the medications prescribed 
by the VA from 1995 until his death.  These records show he 
was allergic to nitroglycerin.  The appellant submitted 
literature regarding Nitrostat.  It was indicated that the 
medication might cause dizziness, lightheadedness, or 
faintness.  People who had been using for several weeks should 
not suddenly stop using it as it may result in angina attacks.

A hearing was held at the RO in February 1998.  At that time 
the appellant testified that following the veteran's discharge 
from service he experienced severe symptoms associated with 
the hiatal hernia.  The appellant indicated that nitroglycerin 
relieved the symptoms.  She stated that the VA prescribed 
nitroglycerin when the veteran did not have any heart disease.  
She testified that the veteran was allergic to the 
nitroglycerin and that this contributed to his death.  

A VA physician in February 2000 reviewed the records in the 
veteran's adjudication claims folder.  It was noted that the 
veteran had a history of coronary artery disease and coronary 
artery bypass graft in 1989.  An EKG in the record suggested 
that there was an old inferior myocardial infarction.  It was 
noted that there was nothing to suggest that the veteran was 
taking nitroglycerin at the time of the admission to the 
hospital and he doubted that this medication was the cause of 
the veteran's old inferior myocardial infarction, despite 
having an allergy and being prescribed for a hiatal hernia.  
He concluded that there was nothing in the record to suggest 
that the myocardial infarction was due to any adverse reaction 
to medications.  

In 2000, numerous medical records were submitted.  These 
records show treatment for many medical conditions including 
the veteran's heart condition in the 1990's.  A 2002 statement 
from a psychologist reflects that the veteran was treated in 
the 1990's for anxiety and depression associated with his 
medical condition.  She also submitted a statement by the 
veteran, dated August 17, 1978.  

Another VA physician, an internist, reviewed all the veteran's 
medical records in January 2003.  The VA physician noted that 
the veteran had a history of coronary artery disease and 
coronary artery bypass graft in 1989.  An EKG in the record 
suggested that there was an old inferior myocardial 
infarction.  The doctor reviewed the medications that the 
veteran was taking over the years such as Tylenol, aspirin, 
Lodine, Antacids, and nitroglycerin.  The doctor reported that 
the veteran's death was most likely related to cardiac 
arrhythmia due to previous heart damage from a myocardial 
infarction.  

The doctor noted that he could find no evidence that any of 
the medications that the veteran was taking prior to his death 
or that the veteran's service-connected conditions of a knee 
condition or his hiatal hernia had any bearing on his death.  
The doctor said that he concurred with the VA physician who 
reviewed the veteran's claims file in February 2000; that is, 
that there was nothing to suggest that the fatal myocardial 
infarction was due to any adverse reaction to any medications.  
The doctor concluded specifically that it was unlikely that 
the veteran's cardiac arrhythmia and death were related to any 
medications taken previously or to the veteran's service-
connected knee condition or hiatal hernia. 

Analysis

With regard to the appellant's testimony and statements 
attributing the veteran's medications for his service-
connected conditions or symptoms of his service-connected 
hiatal hernia being a causative factor in his fatal heart 
disease, she is not qualified to express an authoritative and 
probative opinion regarding any medical causation of the 
coronary artery disease that led to the veteran's death.  As 
such her lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The service medical records do not demonstrate the presence 
of heart disease.  The first post-service clinical evidence 
confirming the presence of heart disease was many years after 
service.  The appellant has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which establishes a relationship between the heart 
disease and the veteran's periods of active duty either 
directly or presumptively.  

Regarding entitlement to cause of death on a secondary basis, 
the 1980 and 1981 VA outpatient records indicate that the 
veteran was taking nitroglycerin for chest pain.  The 
November 1981 record indicates that this heart disease had 
not been clinically confirmed.  In any event such speculation 
as to an etiological role of the nitroglycerin or other 
medications the veteran was taking for his knee in the 
veteran's death has been put to rest when VA physicians in 
February 2000 doubted nitroglycerin was the cause of the 
veteran's old inferior myocardial infarction, despite having 
an allergy and being prescribed for a hiatal hernia and that 
there was nothing in the record to suggest that the 
myocardial infarction was due to any adverse reaction to 
medications.  

A VA internist reviewed this medical opinion in 2003, and 
concurred that there was nothing in the record to suggest 
that the myocardial infarction was due to any adverse 
reaction to medications.  There is no medical evidence of 
record, which indicates contraindicates the medical opinions 
that effectively refute the appellant's assertion that 
medication's for the veteran's service-connected conditions 
may have contributed to his fatal heart attack.  Also, there 
is no medical evidence which indicates that the right knee 
disorder and/or hiatal hernia were involved in the veteran's 
death

The veteran's fatal cardiac condition may not be considered 
service-connected on either a direct or secondary basis.  The 
evidence indicates that the cause of death, a heart attack 
from coronary artery disease, was overwhelming, and the 
established service-connected conditions did not 
substantially or materially contribute to his death.

As the evidence shows that a service-connected disability or 
associated medications did not cause or contribute to the 
veteran's death, there is no basis for service connection for 
the cause of the veteran's death.  The preponderance of the 
evidence is against the claim.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to the claim for Survivors' and Dependents' 
Educational Assistance Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
such benefits may be paid to a child or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists, in pertinent part, if the veteran 
had a permanent total service-connected disability at the 
time of his death or if the veteran died as a result of a 
service-connected disability.  38 U.S.C. §§ 3500 and 3501 
(West 1192); 38 C.F.R. § 3.807 .

As noted above, the veteran died many years after service of 
a non-service-connected disability.  At the time of the 
veteran's death in 1997, his combined disability rating was 
30 percent.  Since service connection has not been 
established for the cause of the veteran's death, and the 
remaining criteria have not been met, it follows that the 
appellant is not entitled to the Dependents' Educational 
Assistance on this basis.  

Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death.  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to Chapter 35 Dependents' Educational 
Assistance, and her claim, therefore, must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. 

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






 

